In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00333-CV

1701 COMMERCE ACQUISITION, LLC,            §   On Appeal from the 236th District
Appellant                                      Court

                                           §   of Tarrant County (236-302212-18)
V.
                                           §   August 31, 2022

MACQUARIE US TRADING, LLC,                 §   Memorandum Opinion by Justice
Appellee                                       Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment that Appellant 1701 Commerce Acquisition, LLC take nothing on its

claims against Appellee Macquarie US Trading, LLC. We reverse that portion of the

trial court’s judgment that awarded Macquarie attorneys’ fees and expenses, and we

render judgment that it take nothing on its fee claim.
      It is further ordered that each party shall pay its own costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel